DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/13/2018 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, Claims 1, 6, 9-14 and 16, in the reply filed on 12/15/2020 is acknowledged. Claims 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claims 6, 9-14 and 16 are objected to because of the following informalities:  
In claim 1, consistent with page 7 line 16 in the instant specification, the applicant is advised to replace “MFI” in line 8 with -- melt flow index (MFI) --, and replace “@” in line 8 with – at --;
In claims 6, 9-14 and 16, the applicant is advised to replace “A method” in line 1 of each claim with – The method --; and 
In claims 10 and 11, the applicant is advised to add -- % -- after “10 wt.” in line 3 of claim 10 and “20 wt.” in line 3 of claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6, 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290-of record) in view of Krevelen et al. (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties).

With respect to claim 1, Slater teaches a method of manufacturing an article, the method comprising injection moulding an article from a polymer resin (“Polymer articles…may then be injected moulded”, Pa [0085]),
wherein the polymer resin (“polymer composition”, Pa [0009]) comprises different types of recycled polymer (“a mixture of polyethylene and polypropylene”, Pa [0009]) and “the polymer is a recycled polymer”, Pa [0012]) and a compatibilizer (“functional filler”) comprising inorganic particulate material (“an inorganic particulate”) and a surface treatment agent (“a coating”) on a surface of the inorganic particulate material (Pa [0009]).

Slater differs from the claim in than Slater is silent to a MFI @ 2.16 kg/190° C. of the polymer resin.
Krevelen teaches processing properties of the polymers in Chapter 24. Krevelen further teaches that the melt flow index is a good indicator of the most suitable end use and Table 24.2 shows the melt flow indices of polyethylene, which are measured at 2.16 kg/190° C, being required for specific processes and products. In Table 24.2 for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Krevelen so that the one would provide the polymer resin having the range of melt flow index taught by Krevelen for the purpose of manufacturing thin-walled articles by injection molding. 

With respect to claim 6, Slater as applied to claim 1 above further teaches that the polymer resin comprises polyethylene in an amount of at least about 10 wt. % and polypropylene in an amount of no more than about 90 wt. % (“the polymer comprises from 90 to 100 % by weight of a mixture of polyethylene and polypropylene”, Pa [0009] and “a blend of 75% HDPE: 25% PP”, Pa [0112], Example 2). Slater further teaches that the polyethlene may comprise a mixture of different types of HDPE, LDPE and/or LLDPE (“The polymer comprises from 90 to 100 % by weight of a mixture polyethylene (e.g., HDPE) and polypropylene, for example, HDPE and LDPE or, for example, HDPE, LDPE and PP.”, Pa [0096]).

With respect to claim 9, even if Slater as applied to claim 1 does not specifically teach that the polymer resin is free of virgin polymer, since Slater teaches that the polymer is a recyled polymer, which may be obtained by recycling polymer waste, such as post-consumer waste polymer (Pa [0012]) and specifically teaches the process of cleaning the polymer waste to use in the method (Pa [0015]-[0021]), one would have 

With respect to claim 11, Slater as applied to claim 1 above further teaches that the compatibilizer is present in an amount of from about 5 wt. % to about 20 wt. % (Pa [0031]).

With respect to claim 12, Slater as applied to claim 1 above further teaches that the inorganic particulate has a d50 of no greater than about 2.5 μm (Pa [0044]).

With respect to claim 13, Slater as applied to claim 1 above further teaches that the surface treatment agent comprises or is a compound having a formula (1):
A-(X—Y—CO)m(O—B—CO)nOH  (1)
wherein
A is a moiety containing a terminating ethylenic bond with one or two adjacent carbonyl groups;
X is O and m is 1 to 4 or X is N and m is 1;
Y is C1-18-alkylene or C2-18-alkenylene;
B is C2-6-alkylene; n is 0 to 5;
provided that when A contains two carbonyl groups adjacent to the ethylenic group, X is N (Pa [0051]).

With respect to claim 14, Slater as applied to claim 13 above further teaches that the compound is selected from ß-carboxy ethylacrylate, ß-carboxyhexylmaleimide, 10-carboxydecylmaleimide, 5-carboxy pentyl maleimide and ß-acryloyloxypropanoic acid (Pa [0054] and [0055]).

With respect to claim 16, Slater as applied to claim 1 above further teaches that the inorganic particulate is calcium carbonate (Pa [0036]).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290-of record) in view of Krevelen et al (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties) as applied to claim 1 above, and further in view of Milesi et al. (US 2010/0234513).

With respect to claim 10, Slater as applied to claim 1 is silent to an impact modifier.
In the same field of endeavor, a thermoplastic composition formed from a polyolefin matrix for injection molding (Pa [0044]), Milesi teaches that well known additives in thermoplastic compositions includes impact modifier and additives do not constitute more than 5% by weight (Pa [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Milesi so that the one would add the impact modifier not more than 5 wt% for the purpose of a good impact resistance of the final product. It has been held that Applying a known technique KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/YUNJU KIM/Examiner, Art Unit 1742